Citation Nr: 0734429	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-16 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1954 to July 
1981.     

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, CA.

Service connection is now in effect for left shoulder 
impingement syndrome, rated as 20 percent disabling; medial 
meniscus tear with arthritic changes and chondromalacia, 
patella, right knee, rated as 20 percent disabling; left foot 
bunion deformity with hammertoe deformities, rated as 10 
percent disabling; residuals, bunionectomy, right foot with 
hammertoe deformities, rated as 10 percent disabling; 
lumbosacral strain, rated as 10 percent disabling; and [as 
recently recharacterized by the VARO, disabilities described 
as] "Eustachian tube dysfunction with otitis media and 
bilateral hearing loss", and "sinusitis with septal 
deviation", each rated as noncompensably disabling.  Action 
on some of these disabilities was taken during the course of 
the current appeal; and although the veteran has since raised 
some collateral questions as to the ratings assigned, since 
the issues on appeal were with regard to the basic grant of 
service connection and accordingly, the VARO actions 
satisfied the then pending appellate questions, these issues 
are no longer a part of the current appeal.  

The veteran provided testimony at a hearing at the VARO 
before a Hearing Officer in August 2004.  

The veteran was later scheduled and then at his request, 
rescheduled for a Travel Board hearing; he did not report for 
the latter hearing, scheduled for September 2006.  However, 
during the course of this same time frame, several benefits 
were in fact granted.  There is also further evidence that he 
consulted with VARO and his representative with regard to his 
claims and written presentations are in the file which tend 
to reflect that he may not have fully understood that the 
hearing was still scheduled.  In any event, his failure to 
report is in no way prejudicial.  

The issue #2 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's current tinnitus is reasonably attributable to 
in-service acoustic trauma, other in-service experiences, 
and/or not dissociable from other service-connected residuals 
thereof.



CONCLUSION OF LAW

Tinnitus is the result of service and/or due to other 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 
5103 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).  In view of the grant 
herein as to the issue of entitlement to service connection 
for tinnitus, there is no need for further discussion of 
notice or development.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II. Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.

III.  Factual Background and Analysis

Service connection is now in effect for "Eustachian tube 
dysfunction with otitis media and bilateral hearing loss."

VA examination reports reflect the current complaints of 
tinnitus.  VA examination and opinion in December 2003 found 
that his current tinnitus was not first shown in service; 
however, no opinion was rendered as to whether it might be 
due to service-connected disabilities [and in fact, at the 
time, those disabilities were not yet service-connected].  
The VA examination in May 2004 noted the tinnitus, but did 
not opine as to its origins.

Several statements are of record from MMK, M.D., who has 
treated the veteran since early 1996.  Dr K has provided 
detailed discussions of the veteran's symptoms relating to 
his service experiences and complaints relating to his ears, 
and has unequivocally opined that the veteran's tinnitus is 
the result of the veteran's diving activities while in 
service (and opined that so too were the other ear problems 
for which he now has service connection); and that the 
tinnitus was "also very likely secondary to excessive noise 
exposure while he was a Navy SEAL, firing guns and setting 
off demolitions in an operational and training capacity as 
well as in close combat operations in Vietnam and working in 
and around helicopters and aircraft in his work."  (emphasis 
added)

The Board finds that the veteran has provided credible data, 
and the aggregate evidence and reasoned medical opinion of 
record is entirely supportive of finding that there is an 
associative relationship between the veteran's current 
tinnitus and any one of several in-service experiences and 
activities, and/or his multiple already service-connected 
ear-related disabilities.  Service connection is granted for 
tinnitus.


ORDER

Service connection for tinnitus is granted.




REMAND

As a result of actions taken by the VARO during the course of 
the current appeal, service connection is now in effect for 
"sinusitis with septal deviation".

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected disorder, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision.   

In part perhaps because of the timing of the grant for other 
disabilities, the possibility of an association between the 
veteran's chronic pulmonary problems, including that 
diagnosed as asthma, and other already service-connected 
breathing-related disabilities, has not yet been fully 
addressed in the claim with regard to asthma.

The veteran has carefully delineated his in-service 
experiences and the fact that he consulted on an informal 
basis while in service with regard to borderline pulmonary 
function test findings which were felt to be precursors of 
asthma.  These records are not now in the file.

On VA examination in December 2003, the examiner noted that 
the veteran had been clearly diagnosed as having asthma since 
the 1990's; that the veteran had alleged that he had been 
diagnosed with asthma in the 1980's; and that given the 
circumstances, additional information was required to make a 
definitive opinion as to whether asthma was due to service or 
respiratory symptoms manifested in the 1970's.  [It is noted 
that the veteran had service from September 1954 to July 
1981.]

The veteran has indicated that Dr. R at the Alvarado Sports 
Medical Center has opined that his asthma is due to his in-
service experiences; and while there are some treatment 
records from Dr. R in the file, there is no statement to that 
effect.

VA evaluators have noted the presence of sinus problems and 
history of bronchial asthma; a VA chest evaluation in 2003 
identified a calcified granuloma in the right mid lung which 
was characterized as an "ill defined parenchymal opacity in 
the right lung base".

The veteran has also indicated that he has been in touch with 
a Dr. P who treated him for various conditions while in 
service as senior Medical Diving Officer at Naval Special 
Warfare from 1984-1991/2; and that the physician had written 
a personal consult for him in 1989/90 to get a special 
pulmonary evaluation at Balboa Naval Hospital which showed 
that he had asthma.  [The VARO attempted to obtain these and 
other records without apparent success, although some Balboa 
reports for other disabilities are now in the file].  

The veteran reported that since Balboa has indicated that 
these pertinent records relating to the pulmonary function 
testing in service and asthma diagnosis were not available, 
he had contacted Dr. P for corroboration.  

He had also sent his inquiries to another physician, Dr. DI, 
who was Medical Diving Officer at SPECWAR in the 1970's to 
provide a similar opinion.  These opinions are not now in the 
file.

Based on the evidence of record, the Board finds that 
additional development might well be of benefit to the 
veteran's claim in this instance.  Accordingly, the case is 
REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has obtained additional 
information or opinions with regard to 
the source of his asthma from the 
individual physicians he has contacted, 
these should be submitted.

2.  If no opinions are acquired pursuant 
to (1), the veteran should be scheduled 
for a special VA pulmonary examination to 
determine the exact diagnosis of his 
current respiratory problems, and an 
opinion as to their etiology.  The claims 
folder and all evidence of record should 
be made available to the examiner.  The 
examiner should opine as to whether it is 
at least as likely as not that the 
veteran's current chronic respiratory 
disability, including asthma, is due to 
service and/or associable with any 
service-connected disability.

3.  The case should then be reviewed on 
all alternatives bases, and if the 
decision remains unsatisfactory, a SSOC 
should be issued, and the veteran and his 
representative should be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the board 
for further appellate review.  The 
veteran need do nothing further until so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


